                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-6664-DMG (JPRx)                                            Date       August 5, 2019

Title Palumbo Design, LLC v. 1169 Hillcrest LLC, et al.                                          Page    1 of 2

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
             SUPERIOR COURT

        On June 21, 2019, Plaintiff Palumbo Design, LLC filed a First Amended Complaint in
Los Angeles County Superior Court against Defendants 1169 Hillcrest, LLC; NEM 2 LLC; and
Neil Moffitt, alleging the following state-law causes of action: (1) breach of contract, and
(2) quantum meruit. See Removal Notice, Ex. A at 4–18 (First Am. Compl.) [Doc. # 1-1].1 On
August 1, 2019, Defendants NEM 2 LLC and Moffitt (the “Removing Defendants”) removed the
action, invoking this Court’s diversity jurisdiction under 28 U.S.C. section 1332(a). [Doc. # 1.]

        Under 28 U.S.C. section 1441(a), an action may be removed from a state court to a
federal district court if the latter would have had original jurisdiction over the action had it been
filed in that court. Pursuant to 28 U.S.C. section 1332(a)(2), a district court shall have
jurisdiction over a civil action between citizens of a state and citizens or subjects of a foreign
state in which the amount in controversy exceeds the sum or value of $75,000, exclusive of
interest and costs. “The burden of establishing federal subject matter jurisdiction falls on the
party invoking removal.” Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941,
944 (9th Cir. 2009). As there is a “‘strong presumption’ against removal jurisdiction[,]” an
action should be remanded “if there is any doubt as to the right of removal . . . .” See Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

       The Removing Defendants allege that NEM 2 LLC is the sole member of 1169 Hillcrest,
LLC; Moffitt is the sole member of NEM 2 LLC; and Moffitt is domiciled in the United
Kingdom. See Removal Notice at ¶¶ 4–6 [Doc. # 1]. Therefore, the Removing Defendants have
alleged sufficient facts to show that they are citizens of the United Kingdom. See Johnson v.
Columbia Props. Anchorage LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[A]n LLC is a citizen of
every state of which its owners/members are citizens.”); Kanter v. Warner-Lambert Co., 265

        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-6664-DMG (JPRx)                                    Date     August 5, 2019

Title Palumbo Design, LLC v. 1169 Hillcrest LLC, et al.                             Page     2 of 2

F.3d 853, 857 (9th Cir. 2001) (“The natural person’s state citizenship is . . . determined by [his
or] her state of domicile . . . .”). Nonetheless, the Removing Defendants do not identify the
state(s) of citizenship of Plaintiff’s owners and/or members. Instead, the Removing Defendants
apparently believe that Plaintiff is a California citizen merely because it is a California limited
liability company that has its headquarters in Los Angeles. See Removal Notice at ¶ 3 [Doc.
# 1]. Therefore, the Removing Defendants have failed to demonstrate that this Court has
diversity jurisdiction over this case.

        The Removing Defendants are hereby ORDERED TO SHOW CAUSE why this action
should not be remanded to Los Angeles County Superior Court for lack of subject matter
jurisdiction. The Removing Defendants shall file a response by no later than August 12, 2019.
Failure to timely file a satisfactory response by this deadline will result in the remand of
this action. Plaintiff shall file a reply, if any, by August 19, 2019. Each party’s brief,
exclusive of supporting declarations, shall not exceed 10 pages.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
